     Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
        Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 1 of 19




                   IN TH E UNITED STATES BANKRUPTCY CO URT
                     FO R TH E SO UTH ERN D ISTm CT O F TE XA S
                                H O U STO N D IV ISIO N                               ENTERED
                                                                                      05/19/2017
In re:                                    j
                                          j               C ase N o.15-34818
K ATRINA LO N G JO N ES,                  j
                                          j               Chapter13
Debtor.                                   j
                                          j
                                        j
KATRINA        LONG       JONES     and j
NA TA SH A H ILL ,                      j
                                        j
Plaintiffs                                                A dversary N o.16-3235
                              j
V.                            j
                              j
ATLAS ACQUISITION LLC and AVI j
SCHILD,                       j
                              j
D efendants.                  j
         ORDER DENYING ATLAS ACOUISITION LLC AND AVISCH ILD'S
       M O TIO N TO D ISM ISS PL AIN TIFFS'C LASS CE RTIFIC AT IO N CLA IM S
                          IThisOrderRelatestoAdv.Doc.No.271
                                    1. BRIEF INTRODUCTION

       Presently pending before this Court is the m otion of the defendants to dismiss this

adversary proceeding.Theplaintiffs,who seek to prosecutethisadversary proceeding asa class

action,vigorously oppose the requestfordismissal. Forthe reasons setforth herein,this Court

deniesthem otion to dism iss.

                                 I1. PROCEDURAL BACKGROUND

       On September 14,2015,Katrina Long Jones ($1M s.Jones'')filed a voluntary petition
initiatingthemain Chapter 13caseinthisCourt. (M ain CaseNo.15-34818,Doc.No.11. On
October22,2015,AtlasAcquisition LLC (1$Atlas'')tiled aproofofclaim in M s.Jones'smain
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
       Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 2 of 19




case,andAviSchild (GtSchi1d'')(hereinafter,Atlasand Schild willcollectively bereferred to as
the ttDefendants'')signed theproofofclaim asdtpresident.'' (M ain Case No.15-34818,Claim
No.5).Atlassubsequentlywithdrew Claim No.5onApril20,2016.(M ainCaseNo.15-34818,
Doc.No.491.
      On October 24, 2016,M s.Jones,on behalf of herself and others similarly situated,

initiatedthisadversaryproceedingbyfiling acomplaintagainsttheDefendants.(Adv.Doc.No.
1). On December 30, 2016, M s.Jones and Natasha Hill (ççM s.Hi1l'') (collectively,the
dçplaintiffs'),tm behalf of themselves and others similarly situated,filed a First Amended
Complaintagainstthe Defendants,which ispresently the itlive''pleading (the çtcomplainf').
(Adv.Doc.No.221. M s.Hillisadebtorin a Chapter13 case (CaseNo.15-31663)currently
pendingbeforetheUnited StatesBankruptcyCourtfortheW estern DistrictofLouisiana.Vd.at
p.3! 5). According to theComplaint,thePlaintiffsrequestthatthisCourtaward them actual
dnm ages, statutory dam ages, punitive dam ages, and other legal and equitable relief for the

Defendants'abuse ofthe banknzptcy system and theirwillfuland intentionaldisregard forthe

requirementsforfiling legitimateclaimsin manyChapter13casesthroughoutthecountry. Lld
atpp.26-36 of371. Specitkally,the Plaintiffsallege thatthe Defendants have abused çtthe
banknzptcy process by filing fraudulent,false,and m isleading proofs of claim in bankruptcy

cases....'' L1d atpp.1-2! 11. Further,the PlaintiffscontendthattheDefendantshavebeen
çlgnming''the bankruptcy system by filing proofs ofclaim in various Chapter 13 casesonly to

withdraw such claims after being exposed by debtors' counsel,the Chapter 13 trustees,the

bankruptcy courts,and/orthe United States Trustee's oftice. Lld atp.8 ! 30). lndeed,the
PlaintiffsassertthattheDefendants'intentionaltiling ofdeficientclaim s,only to withdraw them

when challenged,isinfactitsttbusinessmodelsinceatleastAugust2012.55Lld.atp.21!891.
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
       Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 3 of 19



       On January 31,2017,the Defendants filed their M otion to Dism iss Plaintiffs' Class

Certification Claims (the çûM otion to Dismiss''). gAdv.Doc.No.271. On the same day,the
Defendantsfiled abriefin supportoftheMotion toDismiss. (Adv.Doc.No.281. OnM arch 3,
2017,thePlaintiffsfiled theirresponse to theM otion to Dismiss,gAdv.Doc.No.291,and on
April14,2017,thePlaintiffstiled theiramendedresponsetotheM otion to Dismiss,(Adv.Doc.
No.32).Then,onApril15,2017,theDefendantsfiledtheirsupplementalbriefin supportofthe
M otion toDismiss. (Adv.Doc.No.334. On April19,2017,thisCourtheld a hearing on the
M otionto Dismiss(theççl-learing'')during which theCourtheard oralrgumentsfrom boththe
Plaintiffs' counsel and the Defendants' counsel regarding three specific issues raised in the

M otion to D ism iss. The Courtthen took the m atterunder advisem ent. Thereafter,on April26,

2017,thePlaintiffsfiled apost-hearingbrief.gAdv.Doc.No.421.
                                   111. THRESHOLD C ONCLUSIONS

       As a threshold matter,itisworth noting thatthis Courthasjurisdiction to detennine
whetherithassubjectmatterjurisdiction overthisadversaryproceeding. ChicotCnfy.Drainage
Dist.v.Baxter State Bank,308 U.S.371,376-77 (1940) (holding thata federalcourthas
authority to determine whether ithas subject matterjurisdiction over a dispute);In re AE
Liquidation,Inc.,435B.R.894,900 tBankr.D.Del.2010),
                                                  .Verasun ékdrp/Corp.v.I'
                                                                         I'
                                                                          CPlains
Co.,No.08-12606 (BLS),2013 W L 3336870, at *6-7 (Bankr. D.Del.June 28,2013).
M oreover,forpurposes ofruling on the M otion to D ism iss,this Courtconcludesthatthe issue of

theconstitutionalauthority ofabankruptcy courtto entera/nJ/order,asarticulated in Stern v.
Marshall,564 U.S.462(2011),isnotaconcernhere.Thisisso becausedenialoftheM otionto
Dismissisnota finalorder. See Truong v.Kartzman,513 F.3d 91,93 (3d Cir.2008)(stating
that ççan order in an individual adversary proceeding is not finalunless itends the litigation on
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
       Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 4 of 19




the meritsand leavesnothing more forthe courtto do but execute thejudgmenf')(internal
citationsomitted);Smith v.AET Inc.,Civ.Act.Nos.C-07-123,C-07-124,C-07-126,2007W L
1644060,at*3 (S.D.Tex.June 4,2007)(fr enialofa motion to dismissdoesnotresolve a
tdiscrete issue'in the pending litigation,as is required foran order to be considered Cfinal'for

purposesofSection 158(a)(1).'')(citing In reEagle BusMfg.,Inc.,62 F.3d 730,734 (5th Cir.
1995:.
       TheDefendantsmove fordismissalunderFederalRule ofCivilProcedure 12(b)(1)1for
1ackofsubjectmatterjurisdiction.z TheburdenofproofforaRule 12(b)(1)motiontodismissis
on the party asserting jurisdiction (i.e.,the Plaintiffs in the suit at bar). M cNutt v. GM
Acceptance Corp.,298U.S.178,189 (1936);Davisv.US.,597F.3d 646,649(5th Cir.2009).
A courtm ustassume that allofthe allegations in the complaintare tnze. Garcia v. U S.,776

F.2d116,117(5th Cir.1985).A courtmaybaseitsdispositionofamotiontodismissforlackof
subjectmatterjurisdiction on çdthe complaintalone,thecomplaintsupplemented by undisputed
factsevidenced in the record,orthecom plaintsupplem entedby undisputed factsplusthecourt's

resolution ofdisputed facts.'' Ynclan v.Dep 'tof theAirForce,943 F.2d 1388,1390 (5th Cir.
1991).
       W ithregardto aRule 12(b)(6)motion,acourtmay grantarequestfordismissalwhena
party fails to Sçstate a claim upon which relief can be granted.'' The determ ination ofa Rule

12(b)(6)motion requiresacourtto ççacceptg1allwell-pleaded facts(ofthe complaintjastrue,
viewing them in the lightm ostfavorable to the plaintiff.'' Torch Liquidating Trustv.Stockstill,


'Any referenceto a%çltule''isareferenceto the FederalRulesofCivilProcedure, and any referenceto ççthe Code''
referstotheUnitedStatesBankruptcyCode.Further,anyreferenceto anysection(i.e.,j)referstoasection in28
U.S.C.,unlessotherw isenoted.

2BankruptcyRule7012(b)setsforththatRule 12(b)oftheFederalRulesofCivilProceduralappliesin adversary
proceedings.

                                                    4
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
       Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 5 of 19




561F.3d 377,384 (5th Cir.2009)(quoting Vanderbrook v.Unitrin Preferred Ins.Co.(1n re
KatrinaCanalBreachesLitig.j,495F.3d 191,205(5th Cir.2007:.Thus,acourtmay notlook
outsideofthecomplaintwhen rulingon aRule 12(b)(6)motion.Mccartney v.FirstCityBank,
970F.2d45,47(5th Cir.1992).Further,aRule 12(b)(6)motion shouldbedenied iftheplaintiff
pleadsttenough factsto statea claim to reliefthatisplausibleon itsface.'' See BellAtl.Corp.v.

Twombly 550 U.S.544,570(2007).Specifically,çlltlactualallegationsmustbeenoughtoraise
a rightto relief above the speculative level,on the assumption that al1the allegations in the

complaintaretrue(even ifdoubtfulin factl.'' Id at555 (citationsomitted).(çl-flhecomplaint
mustcontain eitherdirectallegations orpermitproperly drawn inferences to support''allfacts

necessaryforproperrelief.Torch Liquidating Trust,561F.3d at384 (quotingCampbellv.City
ofsanAntonio,43F.3d 973,975 (5th Cir.1995)).Thedefendantbearstheburden to show that
theplaintiffhasnotstatedaclaim.Davisv.WellsFargo,824F.3d333,349(3dCir.2016).
          lV .A NALYSIS OFTHE T HREE ISSUES R AISED IN THE M OTION TO D ISM ISS

       In the M otion to D ism iss,the Defendants argue that the Com plaint should be dism issed

forthree separateand distinctreasons.They contend that:

              (1)ThisCourthasnojurisdictionunderj 1334 to certify anationwide
              classofChapter 13 debtors;

              (2)ThePlaintiffsarenotqualifiedasadequateclassrepresentativesas
              am atteroflaw;and

              (3)ThePlaintiffs'claimscnnnotbecertified underRule23(b)(3)asa
              matteroflaw .

(5'
  e:Adv.Doc.No.33,p.1of141.
       TheCourtdeniesthe M otion to Dismissbecause itfindsthat:(a)ithas subjectmatter
jurisdiction to certify anationwideclassofdebtors;(b)a separate evidentiary hearing mustbe
held to determine whetherthe Plaintiffs qualify as adequate class representatives;and (c) a
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
       Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 6 of 19



separate evidentiary hearing mustbe held to detennine whether the Plaintiffs' claim s can be

certified under Rule 23(b)(3). The Courtdiscusses itsreasons for denying the Motion to
Ilisnlissbeloqv.

A.W hether ThisCourthasSubjectM atterJurisdiction to Certify a NationwideClassof
   Chapter 13 D ebtors?

       Thereisnoquestion thatany analysisofabankruptcy court'ssubjectmatterjurisdiction
begins with j 1334. Section 1334(a) confers upon districtcourts the originaland exclusive
jurisdiction ofa11casesundertitle 11. Section 1334(b),in turn,providesthatçtdistrictcourts
shallhaveoriginalbutnotexclusivejurisdictionofa11civilproceedingsarising undertitle11,or
arising in or related to cases llndertitle 11.'9 Districtcourts are then authorized to refer these

casesandproceedingsto the bankruptcyjudgesforthatdistrict.j 157(a). ln fact,theDistrict
Courtforthe Southern DistrictofTexashasprovidedforsuch referralto thebarlkruptcyjudges
by GeneralOrder2012-6 (entitled GeneralOrderofReference),which automatically refersa11
eligiblecasesand proceedingsto thebankruptcy courts.

       Therefore,in orderforthisCourtto havejurisdiction overthe putativeclassmembers'
claimssetforth in the Complaint,theseclaimsmustconstitute:(1)a core proceeding ççarising
under''title 11'
               ,(2)a core proceeding Etarising in''a case undertitle 11'
                                                                       ,or (3) a proceeding
çtrelated to''a case undertitle 11. US.Brass Corp.v.Travelers,Ins.Grp.(In re US.Brass
Corp),301 F.3d 296,303-04 (5th Cir.2002) (citing jj 1334(a)-(b)). Because j 1334(b)
containsdisjunctivelanguage,and becausethethird category ofjurisdiction isthebroadest,the
Fifth Circuithas determ ined thata m atter need only be dûrelated to''a bankruptcy case for a

banknlptcy courtto havejtlrisdiction.Id.at304;Bassv.Denney (In reBass),171F.3d 1016,
1022 (5th Cir.1999)(citing Walker v.Cadle Co.(1n re Walker),51 F.3d 562,569 (5th Cir.
1995)).

                                                6
       Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
          Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 7 of 19




          However,although ttrelated to''jurisdiction is considered the broadest category ofa
bankruptcy court'sjurisdiction,itisnotthe only category. Asnoted in the paragraph above,
bankruptcy courtsalsohavejurisdiction overmattersthatçtariseunder''orçtarisein casesunder''
title 11. See,e.g.,In re LegalXtranet,Inc.,453 B.R.699,705 n.1(Bankr.W .D.Tex.2011)
(ç%(I)ftrelated to'jurisdiction isnotfound,thatdoesnotmean thatthere can beno bankruptcy
subjectmatterjurisdiction ...(a)mattermight...notbeûrelatedto'thebankruptcy case...yet
clearly fallwithin the banknzptcy subjectmatterjurisdiction ofthe federalcourts,by virtue of
eitherarisingunderaprovision oftitle 11...orarisinginthebankruptcycase....'')(emphasis
in original);Inre Rodriguez,396 B.R.436,448(Bankr.S.D.Tex.2008)CûBankruptcy courts'
subjectmatterjurisdiction isnotlimitedto mattersSrelatedto casesundertitle l1.'Bankruptcy
courtsalsohavesubjectmatterjurisdiction overmattersarisingundertitle 11andarisingincases
undertitle 11.5');In reSimmons,205B.R.834,843(Bankr.W .D.Tex.1997)CtFindingthatitis
only necessary to determ ine whethera matterisatleastlrelated to'the bnnkruptcy in thiscase,.

. .   therefore,doesnotusurpthepossibilitythatoneoftheseûdistinguishable'categoriesrsrelated
to,''tlarisingunder,''ortlarising in''lincoporatesmatterswhichwouldotherwisefalloutsidethe
çrelatedto'pentlmbrm'')(emphasisinoriginal).
          The Argum entsM adeby theDefendantsand by thePlaintiffs

          The Defendantsassertthatbankruptcy courts(including thisCourt)lack subjectmatter
jurisdiction overanationwideclassofdebtors. Holding thisposition,they seek to dismissthe
Plaintiffs'requestto certifya nationwideclassofdebtorsunderRule 12(b)(1).Specifically,the
DefendantsassertthatthisCourtlacksjurisdiction becausethe Plaintiffs'claimsdo notttarise
under''title 11,butrather:(1)çtthePlaintiffs'claim forabuseofprocessarisesundertheCourt's
inherentauthority and 11U.S.C.j105;5'(2)thePlaintiffs'claim underBanknlptcy Rule 3001
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
       Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 8 of 19




ûçarisesunderaFederalRulesofBanknzptcy Procedurey''which in tum ,arisesundexj2075of
title28.
       ,and (3)çdthePlaintiffs'claimsfordeclaratory and injunctivereliefariseundertitle28,
ratherthantitle 11.55 (Adv.Doc.No.28,p.15of641.Further,whilecounselfortheDefendants
concedesthatthisCourtdoeshave tsarising in''jurisdiction,gApr.19,2017 Tr.26:13-29:71,he
insiststhatçtarising in''jurisdiction only vestsin theithomecourt''ofa b                   ptcy case,Lid at
9:11-15),andthereforethisCourtlacksjurisdiction overanationwideclass.However,counsel
forthe DefendantsconcedesthatthisCourtmay havejurisdiction overa nationwide classof
debtorsiftûarisingunder''jurisdictionexists.Lld.at26:10-23).Finally,theDefendantscontend
thatthisCourtlacks(trelated to''jurisdiction becauseStclaimsin casesarising in otherdistricts
cnnnothavea conceivable effecton the estatebeing administered in gthe Southern Districtof
Texasl.'' (Adv.Doc.No.28,p.11of641.
        The Plaintiffs argue thatbecause districtcourtshavejurisdiction overnationwideclass
actions,so do bankruptcy courts. ThePlaintiffsassertthat:<28 U.S.C.j 1334(b)grantssubject
matterjurisdiction to the DistrictCourtover any debtor's claims thatfallwithin the court's
trelatedto,'Sarisingin,'orçarisingunder'J'urisdiction ....'' (Adv.Doc.No.29,pp.7-8of301.
They contend thatbecause theirclaimsinvoke substantiverightscreated by the Code (i.e.,by
seekingredressunder11U.S.C.j 105fortheDefendants'violationsand abusesof11U.S.C.jj
501and 502)3andbytheBankruptcy Rules(i.e.,BankruptcyRule3001(a),(c)(2)(D)),theyfall

withintheCourt'stçarisingunder''jurisdiction. Lld.atp.12of301.
                                                             ,(Apr.19,2017Tr.42:17-201.

3In theirpost-hearing brief, in footnotesix,the Plaintiffsstatethefollowing:ttplaintiffs'complaintdoesinvokethe
Code,andinparticularCodejj501and502.InRojas,theplaintiffsdidincludeacauseofactionforviolationofl1
U.S.C,jj501and 502.Ifthe Courtbelievesthatsuchspecific countsare necessary fortheCourtto invoke its
j105(a)powerstoprovidethereliefPlaintiffsseek,theCourtshould allow Plaintiffsto amend theircomplaint.''
EAdv.Doc.No.42,p.5of131(citationomitted).ThisCourtconstruestheComplaintasassertingacauseofaction
forviolationof11U.S.C.jj 501and 502,butifthePlaintiffswantto amendthe Complainttoplead with even
greaterspecitk ity,theCourtwillgrantthem leavetodo so,unless,ofcourse,theDefendantscan convincetheCourt
otherwise. Needlessto say,the Plaintiffsneed to tilea motion for leaveto amend and,ifthey do,theDefendants
havetherightto opposethemotion- andthereaher,theCourtwillmakeadecision.
                                                      8
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
       Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 9 of 19




Additionally,atthe Hearing,the Plaintiffs argued thatthisCourthasSûarising in''jurisdiction
because ççltheir) claims can only arise in bankruptcy court.'' gApr.19,2017 Tr.42:17-211.
Further,with regard to the Defendants'assertion thatthisCourtlacksçtrelated to''jurisdiction,
the Plaintiffsinsistthatthe ççrelated to''prong should notbe conflated with the çtarising in''and

ttarisingunder''prongs.(Adv.Doc.No.29,p.13of301.
       lnterpreting the plain language of jj 1334 and 157,and Fifth Circuitprecedent,this
Courtfindsthatithasjurisdictionoveranationwideclassofdebtors,asdiscussedbelow.
       AnalvsisofaBanknmtcv Court'sJurisdiction OveraNationwideClassofDebtors

       The Courtfirstnotes thatthere is no question thatbanknzptcy courts are pennitted to

handle class actions in adversary proceedings. Aher all,Bankruptcy Rule 7023 incorporates

Rule 23,which authorizesbanknlptcy courtsto certify a class action. In re Wilborn,609 F.3d

748,754 (5th Cir.2010) (tllcllass action proceedings are expressly allowed in the Federal
Bankruptcy Rules,w hich provide that the requirem ents for class actions under Federal Rule of
                                                                                             .




CivilProcedure 23 apply in adversary proceedings ...ifb            ptcy courtjurisdiction isnot
permitted over a class action ofdebtors,(BankruptcylRule 7023 is virtually read outofthe
ru1es.''). Thus,assumingthata11prerequisitesforclasscertification underRule23 aresatisfied,
this Courtm ay certify a classaction. W hile the Defendantsdo notdispute thatthisCourtmay

certify aclassaction within the Southern DistrictofTexas,(Apr.19,2017 Tr.5:12-141,they
insistthatb      ptcy courts(includingthisCourt)carmotexercisejurisdiction overanationwide
class ofdebtors. This Courtdisagreesbased upon existing law w ithin the Fifth Circuit.

       ln Bolin,m orethan one m illion formerdebtorssoughtcertification ofa nationwide class

asserting claims against Sears for its unlawfulattempts to collectdischarged debts. 231 F.3d

970,972(5th Cir.2000).Theclasssoughtinjunctive,declaratory,and monetary reliefunderthe


                                                9
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
      Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 10 of 19



Code, RICO, and the Truth in Lending Act. 1d. at 973. The district court certified the

nationwide class under Rule 23(b)(2) and Sears appealed. 1d. On appeal,the Fifth Circuit
vacated the districtcourt'scertification on the basisthatthe certified classdid notfitwithin the

confines of Rule 23(b)(2). Id at 978. lnterestingly,while the Fifth Circuithad a duty to
considerthe districtcourt's subjectmatterjurisdiction,itdid notdirectly addressthe issue of
whetherthedistrictcourthad subjectmatterjurisdictiontocertifyanationwideclassofdebtors.
TravelersIndem.Co.v.Bailey,557U.S.137,147(2009)(t$(T1heCourtofAppealswouldindeed
havebeen duty bound to considerwhethertheBankruptcy Courthad acted beyond itssubject-
matterjurisdiction.'')(citingArbaugh v.F drS Corp.,546U.S.500,514 (2006)). W hileitdid
notdirectly addressthe issue,the Fifth Circuitchose notto dism issthe suit,butratherrem anded

to the district courtfor reconsideration of the certification question. Bolin,231 F.3d at 979.

Thus,the Fifth Circuit's decision notto dism issthe suitrepresents an implicitapprovalofthe

DistrictCourt'sabilitytocertifyanationwideclassofdebtors.Cano v.GMAC M ortg.Corp.(1n
re Cano),410 B.R.506,550 (Bankr.S.D.Tex.2009) (fl-l-he Fifth Circuithas implied that
bankruptcycourtshavejurisdiction overnationwidebankruptcy classactions.').
       A pplying this interpretation to the dispute at bar, because the District Court for the
                                               1


Southern Districtof Texas hasjurisdiction over a nationwide class of debtors,see ï(;I,this
Court--operating as a unit of the District Courtfor the Southern District of Texas- has the

authority to adjudicate al1mattersthatfallwithin the DistrictCourt'sb         ptcy jurisdiction.
j1334. Indeed,asnoted previously,in the Southern DistrictofTexas,GeneralOrder2012-6
autom atically refers a11eligible cases and proceedings to the bankruptcy courts. Thus,based on

thelanguagesetforth in jj 1334and 157and GeneralOrder2012-6,thisCourtconcludesthatit
may exercisejurisdiction overanationwide classofdebtors,including the classforwhom the


                                               10
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
      Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 11 of 19



Plaintiffs have tiled the Complaint- assuming of course that the Plaintiffs satisfy a1l other

requirem ents for a classaction.

       TheCourthasççArisincUnder''Jtzrisdiction inthisAdversary Proceedina

       As noted above,bankruptcy courts exercise jurisdiction- through referral from the
districtcourts--overcoreproceedings(i.e.,casesthatilariseunder''andççarisingin''title 11)and
proceedings thatare ûtrelated to''a bankruptcy case. Although notprecisely defined,a matter

tûarising tmder''title 11tfinvokesasubstantiverightprovided bytitle 11.5' Matterof Wood,825
F.2d90,97(5th Cir.1987).Indeed,theDefendantsarguethattheonlywaythisCourtmayhave
jurisdiction overa nationwide classofdebtorsisifthe Plaintiffs'claimsinvoke a substantive
rightprovidedbytheCode(i.e.,tiarisesunder''title11). gApr.29,2017Tr.26:10-231.
       The Fifth Circuithas suggested that substantive rights may be created notonly by the

Code,butbytheBankrtzptcyRules.Specifically,inM atterofWood,theFifth Circuitmadeclear
thattçlilfthe proceeding involves a rightcreated by thefederalbankruptcy law,itisa core
proceeding.'' 825F.2d atat97(emphasisadded). Further,theFifth Circuit,inMatterofsmith,
stated thatl%lblankrtlpty courtscnnnotuse theirequity powersunderSection 105(a)to fashion
substantiverightsandremediesnotcontained intheBankruptcy CodeorJflngNrfc.
                                                                        U Rulesor
to negate substantive rights orremedies thatare available.'' 21F.3d 660,666 (5th Cir.1994)

(emphasisadded).
       Here,thePlaintiffsargue that,by seeking 11U.S.C.j 105 redressfortheDefendants'
violationsand abusesof11U.S.C.jj 501and 502,theclassaction invokessubstantive rights
created by the Code. gAdv.Doc.No.29,pp.11-12 of 30j;(Apr.19,2017 Tr.42:17-201.
Further,the Plaintiffs contend that the class action invokes substantive rights created by federal

banknzptcy law- namely,Bankruptcy Rule 3001. (Adv.Doc.No.29,p.12 of301;gApr.19,
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
      Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 12 of 19




2017 Tr.42:17-201. Strongly disagreeing with the Plaintiffs,the Defendantsassertthatthe
putative class action's claim sfor an abuse ofprocess arising underthe Court'sinherentpower

and 11U.S.C.j 105,violationsunderBanknlptcy Rule 3001,and reliefundertitle 28 do not
constitutesubstantiverightscreatedbybankruptcylaw.(Adv.Doc.No.28,p.15of641.
      TheFifth Circuitin Matterofsmith made itclearthatwhilebankruptcy courtsmay not
create,modify,or expand substantive rights,such substantive rights may originate from the

Banknlptcy Rulesin additionto the Code. 21F.3d at666 (stBankrupty courtscnnnotusetheir
equitypowersunderSection 105(a)to fashion substantiverightsand remediesnotcontained in
theBankruptcy Code orJftznkrzw/cy./Rules ....'')(emphasisadded). Here,thePlaintiffsare
neither asking this Courtto create new substantive rights created by the Code or Bnnknlptcy

Rules,nor are they asking this Courtto m odify or expand substantive rights thatare already

provided forin the Code ortheRules. And,whilem any oftheBankruptcy Rulesdo notprovide

a substantive right çtcreated by federalbankruptcy law,''Bnnkruptcy Rule 3001- the specitic

nzlethatthe Plaintiffsallegethe Defendantsviolated--doesin factgiveriseto a substantiveright

createdby federalbankruptcylaw.Indeed,Bankruptcy Rule3001(c)(2)(D)(iii)providesthatthe
Plaintiffshavetherightto beûtawardledlotherappropriaterelief,includingreasonableexpenses
and attorney's fees caused by the failure (to attach supporting documentation to a proofof
claiml.'' Compare Marek v.Chesny,473 U.S.1,35 (1985)(çt-l-he rightto attorney'sfeesis
çsubstantive'under any reasonable definition of (the term,l t(squch rules shallnot abridge,
enlargeormodifyany substantiveright.''')(quoting j2072),withInreMyles,395B.R.599,608
(Bankr.M .D.La.2008)(/nding thatBankruptcy Rule 2016 creates no substantive right,but
rather,çûprovides the m echanism forbankruptcy courtapprovalof attorney compensation from

theestate'). Thus,there isno question thatBankruptcy Rule3001(c)providesthe Plaintiffsa


                                            12
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
      Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 13 of 19



substantive rightcreated by federalbankruptcy law- nam ely,the rightto recovertsappropriate

relief,includingreasonable expensesand attorney'sfees.'' SeeMatterof Wood,825F.2d at97
(ç%Iftheproceedinginvolvesarightcreated bythefederalbankruptcylaw,itisacoreproceeding
(i.e.,invokesasubstantiveright).'').Accordingly,thePlaintiffshavesatisfiedtheirburdenunder
Rule 12(b)(1)becausethey have shownthatthisCourthasççarisingunder''jurisdiction forsuits
seeking to enforce substantive rights created by sections of the Code and, additionally,

substantiverightscreated by theBankruptcy Rules. Davis,597 F.3d at649.

       The CourthasçsArising In''Jurisdiction in ThisAdversary Proceeding

       Even assuming thatthisCourtlackstûarising under''jurisdiction,the Courtnevertheless
hasççarising in''J'urisdiction.

       A banknlptcy courthascoreSçarising in''jurisdictionto adjudicateproceedingsççthatare
notbased on any rightexpressly created by title 11,but nevertheless,w ould have no existence

outsideofthebankruptcy.'' Matter of Woo4 825 F.2d at97. Stated differently,abankruptcy
courthaslçarising in''jurisdiction to Cthearadministrative mattersthatarise only in bankruptcy
cases.''Id.(emphasis in original). Here,the Courtfindsthatithasçsarising in''J
                                                                             'urisdiction
because thePlaintiffs'claim s,and thoseofthepurported classmem bers,could notpossibly exist

outsideofbanknzptcy.

       Asstated above,thePlaintiffsarguethatthisCourthastçarising in''jm isdiction because
their claim s arise from the Defendants' filing of tifraudulent,false,and m isleading proofs of

claim''in numerousbankruptcy casestllroughoutthecountry. gAdv.Doc.No.22,pp.1-2! 11.
This Courtagrees. A ssum ing thata11ofthe Plaintiffs'allegations setforth in the Com plaintare

tnze,Garcia,776 F.2d at117,there is no question thatwhen a party files a proofofclaim in a

banknlptcy case- and this is what the Com plaint alleges thatthe D efendantsdid- then Gûarising


                                              13
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
      Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 14 of 19




in''jurisdictionexists'
                      ,indeed,thefilingofaproofofclaim canonly ftarisein''abankruptcy case.
BecausethePlaintiffs'claimsarebased on allegedviolationsof11U.S.C.jj501and 502,and
Banknlptcy Rule 3001,the claim s could ttarise only in bankruptcy cases'' a point thatthe

Defendantsdo notcontest. (Apr.19,2017 Tr.6:8-10,9:11-15j. Accordingly,the Plaintiffs
havemettheirburden underRule 12(b)(1)to show thatthisCourthasçûarisingin''jurisdiction.
Davis,597 F.3d at649.

      However,having found thatthisCourthasçlarising under''and ççarising in''jurisdiction
overanationwide classdoesnotend the inquiry. The Plaintiffs stillhave the burden to establish

alltheelementsunderRule23(a)and (b)in orderto obtain classcertification in thisparticular
adversaryproceeding. SeeIn reKosmosA'
                                    ner,
                                       qyftd v.Sec.Litig.,299 F.R.D.133,144 (N.D.
Tex.2014) (sçplaintiff bears the burden of establishing al1 four general class certification
elements under Rule 23(a) and the two additional certification requirements under Rule
23(b)(3)''). The Defendants contend that,as amatteroflaw,the Plaintiffscmmotsatisfy this
particularnlle. (S'
                  e:Adv.Doc.No.33,p.1of141.ThePlaintiffsassertthattheycanandshould
be afforded the opportunity to do so atan evidentiary hearing. gAdv.Doc.No.29,p.18of301.

The Courtnow addressesthisissue.

B. W hetherthePlaintiffsQualifyasAdequateClassRepresentativesUnderRule23(a)(4)?
       Rule 23(a)(4) requiresthatthe proposed representatives of a class action tçfairly and
adequately protectthe interests ofthe class.'' The Defendants argue that M s.Jones is nota

suitable class representative because, am ong other things, she faces a conflict of interest

çdbetw een herfiduciary duty to m axim ize recovery forthe creditors in her own personalcase and

herdutiestotheunnamed classmembers.'' (Adv.Doc.No.28,p.20 of641. The Defendants
argue thatM s.Hillalso isnota suitable classrepresentative because thisCourtlackssubject
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
      Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 15 of 19




matterjurisdiction over her bankruptcy case and,additionally,because she is barred from
assertingclaimsunderthedoctrineofjudicialestoppel. Lld.atp.21of641.ThePlaintiffsassert
thattheDefendants'requestforthisCourtto dism issthe Plaintiffs'classcertification underRule

23 is prenxature,as this issue should be decided at a separate class certification evidentiary

hearing.(Adv.Doc.No.29,p.18of301.
       The Court finds m erit in the Plaintiffs' argum ent. lndeed, the statem ents made by

counsel for the D efendants atthe Hearing regarding the issue of adequate class representatives

convince this Courtallthe m ore thatthe Plaintiffs'position is correct:

              Now ,adm ittedly thiswould normally be som ething you would decide
              on an evidentiary record ...Butwhatwe know from looking atthe
              plans that were filed in this case and the Schedules and the
              proceedingstheCourtcantakejudicialnoticeofitsfileand,l'vealso
              argued thatthe Courtcan takenoticeofdocumentsavailable on ECF,
              which getsltheCourtltobeabletolookatM s.Hill'sfile....
(Apr.19,2017Tr.12:24-13:8).ThisCourtisunableto discern how takingjudicialnoticeofits
file somehow deprives the Plaintiffs of an evidentimy hearing on class certification. As one

courthasstated:

              Theconceptof(FederalRuleofEvidence201)istotakejudicialnotice
              ofa factwhose accuracy carmotbe reasonably questioned.Defendants
              have notaddressed the two prongs ofthe FederalRule ofEvidence
              201(b)1testand why they aremetin the presentcase.Therefore,the
              Courtdoes not believe it would be appropriate to take notice of the
              contents of the records. If Defendants would like to adm it certain
              statem ents from the records attrial,they willhave to go through the
              properevidentiary chnnnels.

Feuerbacher v.WellsFargo Bank,CaseNo.4:15-CV-59,2016 W L 3669744,at*2 n.1(E.D.
Tex.July 11,2016). The Defendantshere,like thedefendantsin Feuerbacher,havefailed to
satisfythetwoprongsofFederalRuleofEvidence201(b).
                                                                                                               >
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
      Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 16 of 19



       M oreover,courtshave generally held thatgranting a m otion to dism iss concerning class

certifcation qualifcations before discovery has comm enced and before a hearing on class

certitk ation hasbeen conductedisprem atm e.See,e.g.,Grantv.Houser,Civ.Ad.Nos.10-805,

10-872,2010 W L 3303853,at *6 (E.D.La.Aug.17,2010)(denying defendants'motion to
dism iss in its entirety and holding thatûlitis prem ature to determine whether Plaintiffs willbe

ableto meettheRule23 requirements...land that)thequestion can beproperly revisited in
responsetoamotion tocertify theclass'');Duplessiev.ZaleCorp.,No.3:04-CV-2361-M ,2005
W L 1189840,at*1(N.D.Tex.M ay 18,2005)(denying Zale'smotion to dismissaftertinding
thatçtzale'sargumentsconcerning Duplessie'sadequacy asa classrepresentativepremature'').
See also In re Enron Corp.Sec.,Derivative drErisa Litig.,No.M DL-1446,Civ.A.H-01-3624,

2004 W L 405886,at #24 (S.D.Tex.Feb.25,2004) (stsince class certitication issues.are
premature in Newby because the Courtm ustfirstaddresspending motions to dism iss ...,and

because a hearing and a properrecord w illbe necessary to decide certification issues,the Court

defersruling on partofICER'Smotion,i.e.,to interveneasaclassrepresentative.'l;Pinero v.
Jackson Hewitt Tax Serv., Inc., 638 F.supp.zd 632, 640 (E.D. La. 2009) (denying the
defendants'motion to dismissasprematurebecause(tgdlefendantshaveyetto answerplaintiffs
complaintandhavemovedto staydiscoveryuntilthemotionstodismissareresolved'').
       Accordingly,foré11ofthesereasons,the CourtrejectstheDefendants'argumentthat,as
a matteroflaw,the Plaintiffs cannotserve asclass representatives,and instead willschedule a

separate hearing at which tim e the Plaintiffs m ay present evidence in support of class
certification and the D efendants m ay present evidence in opposition thereto.4 This approach



4The Courtnotesthatthe Defendantsare entitled to introduce evidence in supportoftheirjudicialestoppel
argument. However,theCourtnotesthatthe argum entsmadeby the Plaintiffson pagesseven through ten in their
post-hearing briefas to why this defense is inapplicable here are com pelling,and the Defendants willneed to
addressthem should they continuetoinsistthatthePlaintiffsareestopped from prosecutingtheComplaint.
                                                    16
       Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
         Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 17 of 19




accordswith the Fifth Circuit'sholding in M errillv.S.M ethodist University thatdlthe district

courtshould ordinarily conductan evidentiary hearing on thisquestion (ofclasscertificationl.''
806F.2d600,608-09(5thCir.1986).
C.W hetherthePlaintiffsmayProceed UnderRule23(b)(3)?
          The Defendantsnextcontend that,asa matteroflaw,the Plaintiffscnnnotsatisfy Rule

23(b)(3)and therefore,this Courtshould grantthe M otion to Dismiss. Specifically,itisthe
Defendants'position thatthe Plaintiffscannotproceed underRule23(b)(3)asa matleroflaw
because,nmong otherthings,tlindividualsissuesclearly dominateovercommon issues.'' (Adv.
Doc.No.28,p.34 of641. ThePlaintiffsarguethatjustliketheDefendants'requestto dismiss
this suitbecause the Plaintiffs cannotserve as class representatives,the argum ents regarding the

Plaintiffs'failureto qualify underRule23(b)(3)ispremature. (Adv.Doc.No.29,p.24 of301.
The Plaintiffs also contend thatthe question isnotwhetherthere are any individualissues,but

whethercommon questionsof1aw orfactpredominate. (ftf atp.25 of301. Thisisonly one
aspectof Rule 23 that the Plaintiffs have the burden ofproving at a separate class certification

heming,and the Plaintiffs assertthatthey should be afforded the opportunity to satisfy this

burden atan evidentiary hearing.

          The Court finds m erit in the Plaintiffs' argum ent, and it will thus give them the

opportunitytoshow thataclassaction shouldbecertifiedunderRule23(b)(3).See,e.g.,Langv.
Direcl'v Inc.,735 F.supp.zd 421,439-40 (E.D.La.Aug.13,2010) (denying defendants'
motiontostriketheclassallegationsandfindingthatSltheseargumentsarepremature (because).
. .   the record is notsufûciently developed forthe Courtto determ ine w hether class certification

wouldbeappropriate'');Grant,2010W L 3303853,at*6(denyingdefendants'motiontodismiss
in its entirety and holding thatçtitis prem ature to determine whether Plaintiffs willbe able to
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
      Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 18 of 19




meettheRule23requirements...(andthat)thequestioncanbeproperlyrevisited inresponseto
amotion to certify the class''l'
                               ,Bros.v.PortageNat'1Bank,Civ.Ad.No.3:06-94,2007 W L
965835,*7 (W .D.Pa.M ar.29,2007)(explaining thataRule 12(b)(6)motion mustnotbeused
içasavehicleforpreemptingacertificationmotion'').
       Accordingly,the Courtrejectsthe Defendants'argumentthat,asa matteroflaw,the
PlaintiffscannotsatisfytheelementsofRule23(b)(3)to obtainclasscertification,andfindsthat
the Defendants have not mettheirburden in establishing thatthe Plaintiffs have notstated a

claim forwhich reliefcanbegranted.Rule 12(b)(6);Davis,824 F.3dat349. Rather,theCourt
willschedule a separate hearing atwhich tim e the Plaintiffsm ay presentevidence in supportof

classcertification and the Defendantsm ay presentevidence in opposition thereto. Once again,

this approach accords w ith the Fifth Circuit's holding in M errill, 806 F.2d at 608-.
                                                                                     09,that ûtthe

district court should ordinarily conduct an evidentiary hearing on this question (of class
certiticationl.''
                                         V .C onclusion

       There is no question that class actions serve a valuable rem edial role. Indeed,class

actionsprom ote efficiency and econom y,asdebtors,in m any cases,do nothavetheresourcesto

litigate issueswith theircreditors individually. See Am.Pipe drConstr.Co.v.Utah,414 U.S.

538,553(1974);In re Wilborn,609F.3dat752-54.W hilethisCourtrecognizesthatitdoesnot
have freewheelingjurisdiction to adjudicate any and a1lmattersbroughtin bankruptcy court,it
simply cannotignore theplain language setforth in jj 1334 and 157,Bankruptcy Rule 7023,
Fifth Circuitprecedent (i.e.,M atter of Smith),and General Order 2012-6 for the Southem
DistrictofTexas. As discussed herein,this Court'sjurisdiction arises by referralfrom the
D istrict Courtfor the Southern D istrict of Texas. This m eans that if the D istrict Court m ay


                                                18
    Case 1-17-01005-ess Doc 246-7 Filed 07/13/20 Entered 07/13/20 15:04:45
      Case 16-03235 Document 44 Filed in TXSB on 05/19/17 Page 19 of 19




exercisejurisdiction overclaimsofadebtorclass,then GeneralOrder2012-6 instnzctsthatsuch
proceedings are automatically referred to thisCourt. Thus,thisCourtfindsthatitm ay exercise

subjectmatterjtlrisdictionoveranationwideclassofdebtors.Thatsaid,however,itremainsfor
the Plaintiffsto establish thatthey should becertified as aclassunderRule 23- > d thatiswhy

an evidentiaryhearing needsto beheld.Foral1thereasonssetforth above,itistherefore:

      ORDERED thattheM otion to Dism issisdenied in itsentirety'
                                                               ,and itisfurther

      ORDERED that an evidentiary class certification hearing shallbe held on August 2,

2017,at 10:00 A .M .,in Courtroom 600,6th Floor,Bob Casey FederalCourthouse,515 Rusk

Street,Houston,Texas.



Signedon this 19th day ofM ay,2017.



                                         JeffBohm
                                         United StatesBnnknzptcy Judge
